FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                   _____________________________

                           No. 1D17-4766
                   _____________________________

WILLIAM G. GREEN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                   _____________________________


On appeal from the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

                            June 28, 2018


PER CURIAM.

     In this Anders 1 appeal, we affirm Appellant’s judgment and
sentence, but remand for the trial court to correct two scrivener’s
errors in the order revoking his probation. Although the trial court
orally pronounced its finding that Appellant violated Condition 5
by committing the lesser-included offense of battery, Condition 7
by using intoxicants to excess, and Special Condition 5 by failing
to abstain entirely from the use of alcohol, the revocation order
states that he violated the conditions of his probation in material
respect by “[v]iolation of Conditions 5, 5, Special Condition 12, 7,

    1   Anders v. California, 386 U.S. 738 (1967).
Special Condition 5, 2, and Special condition 3.” 2 Additionally,
Appellant admitted violating only Condition 7 and Special
Condition 5, but the revocation order states that he “[a]dmits
violation,” thereby incorrectly suggesting that he admitted
violation as to each condition. We, therefore, remand for the trial
court to correct the revocation order. See Harris v. State, 229 So.
3d 444, 444 (Fla. 1st DCA 2017) (affirming a judgment and
sentence in an Anders appeal, but remanding for the trial court to
correct the revocation order to conform to its oral pronouncement
as to which alleged violations supported revocation and to
accurately reflect the offense for which the appellant was on
probation); see also Williams v. State, 138 So. 3d 1102, 1103 (Fla.
1st DCA 2014); Nickolas v. State, 66 So. 3d 1077 (Fla. 1st DCA
2011). Appellant need not be present. See Williams, 138 So. 3d at
1103.

    AFFIRMED and REMANDED.

LEWIS, MAKAR, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________




    2  Initially, the State alleged two violations of Condition 5,
violations of Special Conditions 3, 5, and 12, and violations of
Conditions 2 and 7. At the violation of probation hearing, the trial
court granted the State’s motions to dismiss one of the alleged
violations of Condition 5, the alleged violation of Condition 2, and
the alleged violations of Special Conditions 3 and 12. With regard
to the remaining alleged violation of Condition 5, committing the
new law offense of aggravated battery, the State argued for a
finding of the lesser-included offense of battery.

                                 2
Andy Thomas, Public Defender, Joel Arnold, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




                               3